Citation Nr: 1717211	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE


Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976, and August 1987 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A Board hearing was held in August 2012, where the Veteran testified as to the issue of service connection for a back disorder; a transcript of which is of record. 

This case was previously before the Board in March 2013, when the Board reopened the Veteran's claim for a low back disorder and remanded the same to the Agency of Original Jurisdiction (AOJ) for adjudication on the merits.  Following the AOJ's denial of the claim, the Board remanded the appeal again in September 2014 for further development.  Such development was not adequately completed, and was further remanded to the AOJ in May 2016.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claim currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Subsequent to the November 2016 supplemental statement of the case (SSOC), additional treatment records relevant to the Veteran's low back disorder were received and uploaded to the Veteran's file by the AOJ in March 2017.  The Board observes that the Veteran waived initial AOJ consideration of any additional evidence.  See November 2016 SSOC 30-day response. 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.



FINDINGS OF FACT

1.  The Veteran's scoliosis was not noted at entrance into service.

2.  The Veteran's scoliosis was first noted on his separation examination in December 1992. 

3.  At separation from service the Veteran reported experiencing recurrent back pain.  

4.  VA examination accomplished in May 1993, 4 months after service discharge, revealed mild scoliosis with Schmorl's nodes, the nodes understood to be a protrusion of spinal disc into adjacent vertebrae.  

5.  There is credible evidence of chronic back complaints commencing in service, with an eventual formal diagnosis of degenerative disc disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for scoliosis have been met.  38 U.S.C.A. § 1101, 1154(a) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2016). 

2.  The criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. § 1101, 1154(a) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111, 1137 (West 2014).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2016), and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the Veteran has current diagnoses of scoliosis and degenerative disc disease.

No abnormalities of the spine were noted at service entrance, and no back complaints were recorded until the time of the Veteran's service discharge examination in December 1992.  At that time, the Veteran reported experiencing recurrent back pain and  mild scoliosis was noted on clinical evaluation.  Shortly, after service, a May 1993 VA examination documents the Veteran having Schmorl's nodes with scoliosis to the left.  "Schmorl's node" is a spinal defect characterized by protrusion of the nucleus pulposus into the spongiosa of a vertebra.  See Molloy v. Brown, 9 Vet. App. 513, 514 (1996) citing Webster's Medical Desk Dictionary at 640 (1986).  

Subsequent VA examiners provide medical opinions that do not, on a surface reading, support a causal nexus between current disability and service, essentially considering it likely that scoliosis was congenital and that disc disease was a consequence of aging.  Further, in regard to disc disease, it was considered significant that there was no medical documentation of chronic back complaints since service.  

Since scoliosis was not noted at service entrance, clear and unmistakable evidence is necessary to overcome the Veteran's presumption of soundness in this regard.  The medical opinions that conclude the condition is congenital, however, are couched in tentative, rather than unmistakable terms.  (The 2015 opinion was it was at least as likely as not scoliosis was a pre-existing condition, and the 2016 opinion was that the scoliosis was more likely than not congenital.)  As such, this evidence is insufficient to overcome the Veteran's presumption of soundness, leaving the record showing the onset of scoliosis in service.  While it may be only a mild condition, this establishes a basis for service connection.   

As to degenerative disc disease, the Board notes the Veteran was first reported to have a diagnosis of Schmorl's nodes approximately four months after his separation from service in May 1993.  This early presence of a lumbar spine condition is favorable evidence in support of the Veteran's claim and his contentions.

Subsequent to his separation from service, the Veteran submitted multiple claims based on his complaint of low back pain, and while medical records documenting the presence of disc disease are not seen until the 2000s, those earlier claims in the 1990's support the notion there have been chronic, on-going back complaints since service.  While on the surface, the VA examiners' opinions associating disc disease with the aging process appear to be adverse to the claim, in fact, they may be read as supportive of it.  Specifically, the Veteran's in-service complaints begin when he was approaching age 40, X-rays taken within months of service discharge reveal disc abnormalities, and pain complaints continue thereafter.  

A claim will be denied only if the preponderance of the evidence is against the claim.  Here, when all reasonable doubt is resolved in the Veteran's favor, the evidence for and against the claim is at least in equipoise.  Given the documented ongoing complaints of back pain beginning at the time of the Veteran's separation from service and continuing thereafter; the evidence of Schmorl's nodes four months following service; and medical evidence of degenerative disc disease that is consistently present in the record, service connection for degenerative disc disease of the lumbar spine is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for scoliosis is granted. 

Entitlement to service connection for lumbar degenerative disc disease is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


